Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/26/2022 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-6, 8-12, 14-15, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable Thomas US 9,922,290 in view of Wu WO 2018/046378 and further in view of Elkington US 2014/0279739 and further in view of Asher US 2019/0138946. 
With respect to claim 1 and claim 10 Thomas US 9,922,290 teaches “(a) at a plurality of times, monitoring a data source to determine newly added or revised records. . .”; (emphasis added); Examiner finds crawling teaches “monitoring”; Examiner finds revised records are updated records; Examiner finds “intermittently” is “at a plurality of times”); 
 “(b) when data for the . . . provider has been updated, storing the updated data in a database. . .” in col. 5:15-28 (“. . . system 104 can include a crawler that intermittently crawls the various systems. . . to obtain newly added or revised records. . .”; (emphasis added); Examiner finds revised records are updated records; Examiner finds input records 138 are part of a database); 
 “. . . wherein the first . . .  provider's data includes values for a plurality of properties relating to the first . . .  provider” in col. 5:56-col. 6:3 (entity’s attributes are based on the type of entity and include values); col. 6:24-34 (properties characterized as values; “address field” is an example of a value); col. 3:60-65 (customer name is a value, for example); 
“(c) receiving an indication that a value for the particular property in the first . . .  provider's data was verified as accurate or inaccurate at a particular time” in col. 5:15-28 (the indication that the data was verified and accurate at a particular time is the fact that the data is included in the input record set 138; another indication that the property is accurate is the fact that it has not be changed by the crawler); 
 “(d) retrieving, from the database based on the particular time, the first . . .  provider's data, including values for the plurality of properties, that were up-to-date at the particular time” in col. 5:15-28 (Examiner finds “newly added” and/or “revised” as “up-to-date at the particular time”); 

“(g) selecting a model. . .  determined based on the evaluated accuracy to predict whether a second . . .  provider’s value for the particular property is accurate” in col. 6:34-43 and col. 7:15-24 (the latest revised model is selected to determine if the attribute from the two different entities match); col. 3:56-col.4:6 (sales system 122 and licensing system 126 are examples of two different data providers; the accuracy of a person’s name from the sales system 110, for example, can be determined); 
“whereby1 having the retrieved data be current to the particular time maintains the retrieved data's significance in training the model” in col. 7:25-31 (machine learning system 106 is updated with the newly learned resolutions based on newly updated data); 
“and wherein the first . . .  provider and the second . . .  provider are not the same” in col. 3:56-59 (sales system 122 and licensing system 126 are two different data providers). 
It appears Thomas fails to explicitly teach that the first and second provider are health care providers.  
However, Wu teaches first and second health care providers in ¶ 15 (“As another example, the patient may visit different doctors from different healthcare provider systems who each have their own records for the patient”). 

It would have been obvious to one skilled in the art before the effective filing date of the invention to modify the first and second providers in Thomas to include first and second health care providers as taught by Wu. The motivation would have been to facilitate computer-assisted linkage of healthcare records (Wu abstract) using minimal computational resources (Wu ¶3). 
It appears Thomas US 9,922,290 fails to explicitly teach 
“(b) . . . such that the database includes a running log specifying how the first . . .  provider’s data has changed over time . . .”; 
However, Elkington (US 2014/0279739) teaches “such that the database includes a running log specifying how the person's data has changed over time” in ¶ 111 (historical log explicitly taught); see also Fig. items 401A-C; in ¶¶ 68-69 and ¶ 167 (classifiers use new data that changes over time and historical data). 
Elkington and Thomas et al. are analogous art because they are from the same field of endeavor as the claimed invention; they are also both pertinent to the problem faced by the inventor. 
 It would have been obvious to one skilled in the art before the effective filing date of the invention to modify the storing of updated data in a database in Thomas et al. to include “a running log specifying how the person's data has changed over time” as taught by Elkington.  The motivation would have been to “. . . allow[] previous values to be restored, if needed, for example in case a user wishes to restore a value in a record to 
It would have been obvious to one skilled in the art before the effective filing date of the invention to modify the first and second providers in Elkington to include first and second health care providers as taught by Wu. The motivation would have been to facilitate computer-assisted linkage of healthcare records (abstract) using minimal computational resources (¶3). 
It appears Thomas et al. fails to explicitly teach 
“(e) training a plurality of models, each module utilizing a different type of machine learning algorithm”; and 
“(f) evaluating accuracy of the plurality of models using available training data; and” 
“(g) selecting a model from the plurality of models determined based on the evaluated accuracy to predict whether a . . . provider’s value for the particular property is accurate” 
(emphasis added on what Thomas fails to explicitly teach). 
However, Asher (US 2019/0138946) teaches “(e) training a plurality of models, each model utilizing a different type of machine learning algorithm” in 
0038] In other examples, the database server 210 may automatically generate a predictive learning model based in part on the plurality of features. For example, the database server 210 may generate the predictive learning model at learning model generator 260. In other examples, the database server 210 may generate the predictive learning model based on training a plurality of candidate machine learning models. The plurality of candidate machine learning models may include any number of machine learning algorithms used in predictive model building. The database server 210 may then evaluate the plurality of candidate machine learning models. This evaluation may be based in part on a predictive accuracy of each of the machines. The database 

“(f) evaluating accuracy of the plurality of models using available training data; and” 
[0038] In other examples, the database server 210 may automatically generate a predictive learning model based in part on the plurality of features. For example, the database server 210 may generate the predictive learning model at learning model generator 260. In other examples, the database server 210 may generate the predictive learning model based on training a plurality of candidate machine learning models. The plurality of candidate machine learning models may include any number of machine learning algorithms used in predictive model building. The database server 210 may then evaluate the plurality of candidate machine learning models. This evaluation may be based in part on a predictive accuracy of each of the machines. The database server 210 may subsequently select the predictive machine learning model based in part on the evaluation (e.g., based on which model is most accurate, or is otherwise best suited for the selected data set or the desired predictive value). 

 
[0050] In some examples, the database server may then generate a predictive learning model 420 based in part on the plurality of features. The predictive learning model may utilize the received data set 405, the received selection of the prediction field 410, and the plurality of features 415 to generate the model 420. In some instances, upon generating the learning model 420, a plurality of candidate machine learning models may be trained 450. The plurality of candidate machine learning models 450 may be trained, for example, based on one or more of the data set or the prediction field received by the database server. Upon training the candidate machine models 450, the models may be evaluated based in part on a predictive accuracy of each of th777e plurality of models 455. Stated alternatively, the models may be evaluated to determine a threshold level of accuracy given the input received by the database server. Accordingly, for example, a predictive learning machine model may be selected 460 based in part on the evaluating. Thus, in some examples, the predictive machine learning model that would result in a most-accurate prediction given the input received by the database server may be selected.

2” in 
[0050] In some examples, the database server may then generate a predictive learning model 420 based in part on the plurality of features. The predictive learning model may utilize the received data set 405, the received selection of the prediction field 410, and the plurality of features 415 to generate the model 420. In some instances, upon generating the learning model 420, a plurality of candidate machine learning models may be trained 450. The plurality of candidate machine learning models 450 may be trained, for example, based on one or more of the data set or the prediction field received by the database server. Upon training the candidate machine models 450, the models may be evaluated based in part on a predictive accuracy of each of the plurality of models 455. Stated alternatively, the models may be evaluated to determine a threshold level of accuracy given the input received by the database server. Accordingly, for example, a predictive learning machine model may be selected 460 based in part on the evaluating. Thus, in some examples, the predictive machine learning model that would result in a most-accurate prediction given the input received by the database server may be selected.

(Examiner finds “features” include provider’s value for a particular property). 
Asher and Thomas et al. are analogous art because they are from the same field of endeavor as Applicant’s claimed invention; they are also both pertinent to the problem faced by the inventor. 
It would have been obvious to one skilled in the art before the effective filing date of the invention to modify “(d) retrieving, from the database based on the particular time, the first . . .  provider's data, including values for the plurality of properties, that were up-to-date at the particular time” and training a model taught in Thomas to include e) training 
 The motivation would have been to deliver accurate, personalized predictions.  See Asher ¶ 19. 
It appears Asher et al. fails to explicitly teach that the first and second provider are health care providers.  
However, Wu teaches first and second health care providers in ¶ 15 (“As another example, the patient may visit different doctors from different healthcare provider systems who each have their own records for the patient”). 
It would have been obvious to one skilled in the art before the effective filing date of the invention to modify the data providers in Thomas and Asher et al. to include first and second health care providers as taught by Wu. The motivation would have been to facilitate computer-assisted linkage of healthcare records (Wu abstract) using minimal computational resources (Wu ¶3). 
See also Wu ¶¶ 29-33 (using other sets of attributes and assigning a rank/score to them (Examiner finds these “other” sets act as models); selecting highest ranked “other set” to predict matching values in healthcare records). 
With respect to claim 2, 11, Elkington teaches “2. The method of claim 1, further comprising: (f) determining, based on the. . .  data retrieved in (d), a plurality of features, each of the plurality of features describing a  78 (features of a person’s data used in training); “wherein the training (e) comprises training the model using the determined features” in Elkington ¶ 78 (features of a person’s data used in training). 
It would have been obvious to one skilled in the art before the effective filing date of the invention to modify the data providers in Elkington et al. to include first and second health care providers as taught by Wu. The motivation would have been to facilitate computer-assisted linkage of healthcare records (Wu abstract) using minimal computational resources (Wu ¶3). 

With respect to claim 3, 12, Elkington teaches “3. The method of claim 2, wherein the determining (h) comprises determining the features based on and which of the plurality of properties is the particular property” in ¶ 78 (properties confirmed by user-label or automatically). 
With respect to claim 5, 14, Elkington teaches “5. The method of claim 1, further comprising: (h) applying the model to predict whether the second . . ... value in the plurality of properties is accurate” in ¶ 41; ¶ 72, ¶ 86 and ¶ 160 (each record has a prediction in the form of a confidence score).  It would have been obvious to one skilled in the art before the effective filing date of the invention to modify the second data provider’s value in Elkington et al. to include second health care providers as taught by Wu.
The motivation would have been to facilitate computer-assisted linkage of healthcare records (Wu abstract) using minimal computational resources (Wu ¶3). 

With respect to claim 6, 15 Elkington teaches “6. The method of claim 1, wherein the applying (f) comprises: (i) for respective values in a plurality of values for the particular property of the. . ., applying the model to the respective value to determine a score” in ¶ 160 (values selected based on confidence scores); 
“and (ii) selecting at least one value from the plurality of values based on the respective scores determined in (i)” in ¶ 160 (values selected based on confidence scores). It would have been obvious to one skilled in the art before the effective filing date of the invention to modify a second data provider’s value in Elkington et al. to include second health care provider’s value as taught by Wu.
The motivation would have been to facilitate computer-assisted linkage of healthcare records (Wu abstract) using minimal computational resources (Wu ¶3).  
Examiner finds that Wu also teaches “6. (Currently Amended) The method of claim 5, wherein the applying (h) comprises: (i) for respective values in a plurality of values for the particular property of the second healthcare provider applying the model to the respective value to determine a score” in ¶ 35 (examiner finds a rank is a score); 
“and (ii) selecting at least one value from the plurality of values based on the respective scores determined in ¶ 35 (“. . . generate predictions of 
With respect to claim 8, 17 Wu teaches “wherein first healthcare provider and the second healthcare provider includes demographic information” in ¶ 18 (name, address, and date of birth are all types of information used in the study of demographics; also, the type of information stored is non-functional in nature and therefore has no patentable weight. See MPEP 2111.05 (I) (B) (III)). 
With respect to claim 9, 18 Wu teaches “The method of claim 1,wherein  the first healthcare provider’s data includes an indication of whether the first healthcare provider has engaged in fraud3” in ¶ 18 and ¶ 19 (data that reflects fraud is based on a human reading that data; thus any data that can be read by a human reads on the claim; additionally, the type of information stored is non-functional in nature and therefore has no patentable weight. See MPEP 2111.05 (I) (B) (III)). 
Claims 19-21 are rejected under 35 U.S.C. 103 as being unpatentable Elkington US 2014/0279739 in view of Thomas US 9,922,290 and further in view of view of Wu WO 2018/046378 Al and further in view of Asher US 2019/0138946. 
With respect to claim 19, Elkington teaches "19. A system for training a machine learning algorithm with temporally variant personal data, comprising: a computing device; a database that includes a running log specifying how a first . . . provider’s data has changed over time" n ¶ 78, ¶¶ 
"wherein the first . . . provider’s data includes values for a plurality of properties relating to the . . . provider" in Fig. 401A-C (John Johnson is a person and ID, F.name, C.name, email, phone, title, and properties are all types of properties relating to the provider); 
"a data ingestion process implemented on the computing device and configured to: (i) at a plurality of times, [analyzing]  a data source to determine whether data relating to the . . . provider has updated" in Fig. 4 items 401A-C (any one the records in Fig. represent an update to John Johnson’s data as it relates to that source; 401A, for example, represents and update to the “referral” source); see also ¶ 167 (updated information from any particular source used in further training); 
"and (ii) when data for the . . . provider has been updated, storing the updated data in the database" in Fig. items 401A-C; in ¶¶ 68-69 and ¶ 167 (classifiers use new data that changes over time and historical data; both the historical and new data are used from any and all sources; Examiner using historical and new from any and all sources teaches “a running log specifying how the first healthcare provider’s data has changed over time”); ¶ 111 (historical log explicitly taught); 
"an API monitor implemented on the computing device and configured to receive an indication that a value for the particular property in the first . . . provider’s data was verified as accurate or inaccurate at a particular time" in ¶ 78, ¶¶ 81-84, ¶ 88 and ¶ 97 (“phone number” and/or “email” verified as accurate for “most recent” record); 
" a querier implemented on the computing device and configured to retrieve, from the database based on the particular time, the first . . . 
"and a trainer implemented on the computing device and configured to train a . . .  model using the retrieved data and the indication such that the model can predict whether a second . . .  . provider’s value for the particular property is accurate, whereby having the retrieved data be current to the particular time maintains the retrieved data's significance in training the model" in ¶ 160 (confidence score predicts that resolved record 603A is accurate (i.e. phone number and title values are accurate; this determination is used in training the model and maintains significance—see ¶ 78, ¶ 86, and ¶ 167). 
It appears Elkington fails to explicitly teach “monitoring.”  However, Thomas teaches monitoring col. 5:15-28 (“. . . system 104 can include a crawler that intermittently crawls the various systems. . . to obtain newly added or revised records. . .”; Examiner finds crawling teaches “monitoring”; Examiner finds revised records are updated records; Examiner finds “intermittently” is “at a plurality of times”);
Elkington and Thomas are analogous art because they are from the same field of endeavor as the claimed inventio; they are also both pertinent to the problem faced by the inventor.  
It would have been obvious to one skilled in the art before the effective filing date of the invention to modify the analyzing in Elkington to include “monitoring” as taught by Thomas.  The motivation would have been to avoid processing stale data. 
It appears Thomas and Elkington fail to explicitly teach that the first and second providers are healthcare providers. 

Wu and Thomas are analogous art because they are in the same field of endeavor as the claimed invention; they are also both pertinent to the problem faced by the inventor. 
It would have been obvious to one skilled in the art before the effective filing date of the invention to modify the first and second providers in Elkington and Thomas to include a first and second healthcare provider taught by Wu. The motivation would have been to facilitate computer-assisted linkage of healthcare records (abstract) using minimal computational resources (¶3). 
It appears Elkington et al. fail to explicitly teach 
“(e) training a plurality of models, each module utilizing a different type of machine learning algorithm”; and 
“(f) evaluating accuracy of the plurality of models using available training data; and” 
“(g) selecting a model from the plurality of models determined based on the evaluated accuracy to predict whether a . . . provider’s value for the particular property is accurate” (emphasis added on what Elkington fails to explicitly teach). 
However, Asher (US 2019/0138946) teaches “(e) training a plurality of models, each model utilizing a different type of machine learning algorithm” in 
0038] In other examples, the database server 210 may automatically generate a predictive learning model based in part on the plurality of features. For example, the database server 210 may generate the The plurality of candidate machine learning models may include any number of machine learning algorithms used in predictive model building. The database server 210 may then evaluate the plurality of candidate machine learning models. This evaluation may be based in part on a predictive accuracy of each of the machines. The database server 210 may subsequently select the predictive machine learning model based in part on the evaluation (e.g., based on which model is most accurate, or is otherwise best suited for the selected data set or the desired predictive value). 
“(f) evaluating accuracy of the plurality of models using available training data; and” 
[0038] In other examples, the database server 210 may automatically generate a predictive learning model based in part on the plurality of features. For example, the database server 210 may generate the predictive learning model at learning model generator 260. In other examples, the database server 210 may generate the predictive learning model based on training a plurality of candidate machine learning models. The plurality of candidate machine learning models may include any number of machine learning algorithms used in predictive model building. The database server 210 may then evaluate the plurality of candidate machine learning models. This evaluation may be based in part on a predictive accuracy of each of the machines. The database server 210 may subsequently select the predictive machine learning model based in part on the evaluation (e.g., based on which model is most accurate, or is otherwise best suited for the selected data set or the desired predictive value). 

 
[0050] In some examples, the database server may then generate a predictive learning model 420 based in part on the plurality of features. The predictive learning model may utilize the received data set 405, the received selection of the prediction field 410, and the plurality of features 415 to generate the model 420. In some instances, upon generating the learning model 420, a plurality of candidate machine learning models may be trained 450. The plurality of candidate machine learning models 450 may be trained, for example, based on one or more of the data set or the prediction field received by the database server. Upon training the candidate machine models 450, the models may be evaluated based in part on a predictive accuracy of each of th777e plurality of models 455. Stated alternatively, the models may be evaluated to determine a threshold level of accuracy given the input received by the database server. Accordingly, for example, a predictive learning machine model may be selected 460 based in part on the evaluating. Thus, in some examples, the predictive machine learning model that would result in a most-accurate prediction given the input received by the database server may be selected.

“(g) selecting a model from the plurality of models determined based on the evaluated accuracy to predict whether a . . . provider’s value for the particular property is accurate” in 
[0050] In some examples, the database server may then generate a predictive learning model 420 based in part on the plurality of features. The predictive learning model may utilize the received data set 405, the received selection of the prediction field 410, and the plurality of features 415 to generate the model 420. In some instances, upon generating the learning model 420, a plurality of candidate machine learning models may be trained 450. The plurality of candidate machine learning models 450 may be trained, for example, based on one or more of the data set or the prediction field received by the database server. Upon training the candidate machine models 450, the models may be evaluated based in part on a predictive accuracy of each of the plurality of models 455. Stated alternatively, the models may be evaluated to determine a threshold level of accuracy given the input received by the database server. Accordingly, for example, a predictive learning machine model may be selected 460 based in part on the evaluating. Thus, in some examples, the predictive machine learning model that would result in a most-accurate prediction given the input received by the database server may be selected.

(Examiner finds “features” include provider’s value for a particular property). 
Asher and Thomas et al. are analogous art because they are from the same field of endeavor as Applicant’s claimed invention; they are also both pertinent to the problem faced by the inventor. 
It would have been obvious to one skilled in the art before the effective filing date of the invention to modify the trainer in Elkington et al. to include 

“(f) evaluating accuracy of the plurality of models using available training data; and” 
“(g) selecting a model from the plurality of models determined based on the evaluated accuracy to predict whether a . . . provider’s value for the particular property is accurate” as taught by Asher.
 The motivation would have been to deliver accurate, personalized predictions.  See Asher ¶ 19. 
It appears Asher fails to explicitly teach that the first and second providers are healthcare providers. 
However, Wu teaches first and second health care providers in ¶ 15 (“As another example, the patient may visit different doctors from different healthcare provider systems who each have their own records for the patient”). 
Wu and Asher are analogous art because they are in the same field of endeavor as the claimed invention; they are also both pertinent to the problem faced by the inventor. 
It would have been obvious to one skilled in the art before the effective filing date of the invention to modify the first and second providers in Asher to include a first and second healthcare provider taught by Wu. The motivation would have been to facilitate computer-assisted linkage of healthcare records (abstract) using minimal computational resources (¶3). 
Wu teaches “wherein the first healthcare provider and the second healthcare provider are not the same” in at least ¶ 15. 
With respect to claim 20, Elkington teaches “20. The system of claim 19, further comprising: a featurizer configured to determine, based on 
“wherein the training (e) comprises training the model using the determined features” in ¶ 78 (features of a person’s data used in training). 
It would have been obvious to one skilled in the art before the effective filing date of the invention to modify the first and second providers in Elkington et al. to include a first and second healthcare provider taught by Wu. The motivation would have been to facilitate computer-assisted linkage of healthcare records (abstract) using minimal computational resources (¶3). 
With respect to claim 21, Elkington teaches “21. The system of claim 19, wherein the model predicts whether the second . . . provider’s value in the plurality of properties is accurate. in ¶ 41; ¶ 72, ¶ 86 and ¶ 160 (each record has a prediction in the form of a confidence score).
It would have been obvious to one skilled in the art before the effective filing date of the invention to modify the second provider in Elkington et al. to include second healthcare provider taught by Wu. The motivation would have been to facilitate computer-assisted linkage of healthcare records (abstract) using minimal computational resources (¶3). 
See also Wu ¶ 30 (“Selection component 36 is configured to select at least one of the other sets of healthcare record attributes over at least another one of the other sets of healthcare record attributes for use in predicting healthcare record matches”). 
Claims 4 and 13 and 22 are rejected under 35 U.S.C. 103 as being Thomas US 9,922,290 in view of Wu WO 2018/046378 Al and further in view of Elkington US 2014/0279739 and further in view of Asher US 2019/0138946 as applied to claim 1 and 10 and further in view of Aggarwal, Data Classification Algorithms and Applications, 6-11-2014. 
With respect to claim 4, 13, and 22 it appears Thomas et al. fails to explicitly teach “a plurality of models comprises two or more of logistic regression, naive Bayes, elastic nets, neural networks, Bernoulli naive Bayes, multimodal naive Bayes, nearest neighbor classifiers, support vector machines.”  
However, Aggarwal teaches 
“a plurality of models comprises two or more of logistic regression” on p. 7 (“Logistic regression is a popular discriminative classifier, and its goal is to directly estimate the posterior probability P(Y(T) = i|X) from the training data”); 
“naive Bayes” on p. 7 (“This is referred to as conditional independence, and therefore the Bayes method is referred to as
‘naive.’ This simplification is crucial, because these individual probabilities can be estimated from the training data in a more robust way. The naive Bayes theorem is crucial in providing the ability to perform the product-wise simplification”); 
“elastic nets” on p. 49 (“Elastic net regularization [81]: In practice, it is common that a few features are highly correlated. In this situation, the Lasso tends to select only one of the correlated features [81]. To handle
features with high correlations, elastic net regularization is proposed. . .”); 
“neural networks” on p. 175-6 
Radial-basis function networks (RBF) are designed in a similar way to regular nearest neighbor classifiers, except that a set of N centers are learned from the training data. In order to classify a test instance, a distance is computed from the test instance to each of these centers x1 . . . xN, and a density function is computed at the instance using these centers. 
“Bernoulli naive Bayes” on p. 300 (emphasis added): 
Two classes of models are commonly used for naive Bayes classification. Both models essentially compute the posterior probability of a class, based on the distribution of the words in the document. These models ignore the actual position of the words in the document, and work with the “bag of words” assumption. The major difference between these two models is the assumption in terms of taking (or not taking) word frequencies into account, and the corresponding approach for sampling the probability space:
Multivariate Bernoulli Model: In this model, we use the presence or absence of words in a text document as features to represent a document. Thus, the frequencies of the words are not used for the modeling a document, and the word features in the text are assumed to be binary, with the two values indicating presence or absence of a word in text. Since the features to be modeled are binary, the model for documents in each class is a multivariate Bernoulli model.
“multimodal naive Bayes” on p. 300 (emphasis added): 
Two classes of models are commonly used for naive Bayes classification. Both models essentially compute the posterior probability of a class, based on the distribution of the words in the document. These models ignore the actual position of the words in the document, and work with the “bag of words” assumption. The major difference between these two models is the assumption in terms of taking (or not taking) word frequencies into account, and the corresponding approach for sampling the probability space:. . . 
• Multinomial Model: In this model, we capture the frequencies of terms in a document by representing a document with a bag of words. The documents in each class can then be modeled as samples drawn from a multinomial word distribution. As a result, the conditional probability of a document given a class is simply a product of the probability of each observed word in the corresponding class.
“nearest neighbor classifiers” on p. 158 (“The classical example of an instance-based learning algorithm is the k-nearest neighbor classification algorithm, in which the k nearest neighbors of a classifier are used in order to create a local model for the test instance”); 
“support vector machines” on p. 144 (“It is well-known that Support Vector Machines (SVM) [57], Naive Bayesian (NB) [58], and Rocchio’s algorithm [60] are among the most popular techniques for text 
It would have been obvious to one skilled in the art before the effective filing date of the invention to modify the plurality of models in Elkington et al. to include “a plurality of models comprises two or more of logistic regression, naive Bayes, elastic nets, neural networks, Bernoulli naive Bayes, multimodal naive Bayes, nearest neighbor classifiers, support vector machines” as taught by Aggarwal. The motivation would have been 
“to handle features with high correlations”; to “perform the product-wise simplification”; “directly estimate the posterior probability”; and to categorize text in which “two classes separate out using a linear model.”  See citations above. 
Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Thomas US 9,922,290 in view of Wu WO 2018/046378 Al and further in view of Elkington US 2014/0279739 and further in view of Asher US 2019/0138946 as applied to claim 6 and claim 15 and further in view of Cook US 20150161210. 
With respect to claim 7 and 16 Thomas teaches “where in the monitoring a) comprises monitoring a plurality of data sources to determine whether data relating to a first . . . provider has updated” in col. 5:15-28. 
Elkington teaches “and wherein the applying (f) further comprises (iii) determining which of the plurality of data sources the at least one value selected in (ii) originated from” in Fig. 4 item 410A-C (each value in each record originated from Referral, trade show, and web form respectively); 
It appears Elkington et al. fails to teach, but Cook US 20150161210 A1 teaches 
 76 
“(v) if the client lacks permission to the data source determined in (iii), filtering the at least one value from results before the results are presented to the client” in ¶ 76 
Cook and Thomas et al. are analogous art because they are in the same field of endeavor. 
It would have been obvious to one skilled in the art before the effective filing date of the invention to modify the applying in Elkington et al. to include determining whether a client has permission to the data source determined in “(v) if the client lacks permission to the data source determined in (iii), filtering the at least one value from results before the results are presented to the client” as taught by Cook.  The motivation would have been to maintain user privacy and to promote data security. 
Response to Arguments
	Applicant’s arguments have been considered but are rendered moot by the new grounds of rejection above. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERT M PHILLIPS, III whose telephone number is (571)270-3256. The examiner can normally be reached 10a-6:30pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALBERT M PHILLIPS, III/Primary Examiner, Art Unit 2159                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The whereby clause has no patentable weight because it fails to cause any particular steps to be performed. Examiner nevertheless finds the prior art teaches this limitation. 
        2 Examiner finds that Wu also teaches “(g) selecting a model from the plurality of models determined based on the evaluated accuracy to predict whether a health care provider’s value for the particular property is accurate in at least ¶ 28, ¶ 29, and ¶ 30. Examiner finds the “other” sets of healthcare records in Wu attributes are models. 
        3 The language “the person's data includes an indication of whether the person has engaged in fraud” has no patentable weight because it is non-functional descriptive material that merely conveys meaning to the human reader rather than assist in performing a function.  See MPEP 2111.05 (I) (B) (III).